Citation Nr: 9909154	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  93-26 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
compression fracture of the dorsal spine with kyphoscoliosis, 
currently rated at 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1972 to June 
1974.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a December 1992 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan. 

In a decision, dated in October 1995, the Board denied the 
instant claim.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims.  In 
June 1996, counsel for the appellant and VA filed a Joint 
Motion for Remand.  An Order of the Court dated in July 1996 
granted the motion and vacated the Board's decision of 
October 1995.  The case was remanded for further development, 
readjudication and disposition in accordance with the Court-
adopted Joint Motion for Remand.  Pursuant to the Court 
order, the Board remanded the case to the RO in January 1997.  
In August 1997, the RO denied the claim and the case was 
returned to the Board for appellate review. 

The BVA, in February 1998, again remanded this case to the RO 
for further development, and following the accomplishment of 
the requested development, the case was returned to the Board 
for appellate review.


FINDING OF FACT

Residuals of a compression fracture of the dorsal spine with 
kyphoscoliosis are not productive of more than moderate to 
severe limitation of motion and a demonstrable deformity of a 
vertebral body. 



CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for residuals of a compression fracture of the dorsal 
spine with kyphoscoliosis are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.20, 4.71a, Diagnostic Codes 
5285, 5288, 5291 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show that in July 1973 the veteran 
sustained injuries in an automobile accident, including an 
injury to his dorsal (thoracic) spine.  Subsequent treatment 
records, and medical and physical evaluation board reports, 
show that the mid-back injury involved a severe compression 
fracture of the D7 vertebra, less severe fractures of the D5 
and D6 vertebrae, and secondary post-traumatic dorsal 
kyphoscoliosis.  The final diagnosis in May 1974, by the 
physical evaluation board, was a 70 percent compression 
fracture of D7 with kyphoscoliosis.  The veteran was released 
from active duty in June 1974, and placed on the Temporary 
Disability Retirement List (TDRL).

In November 1974, the RO granted service connection for 
residuals of a compression fracture of the dorsal spine with 
dorsal kyphoscoliosis.  A 50 percent temporary 
prestabilization rating was assigned.

In April 1976, the veteran was removed from the TDRL and was 
discharged from service, with severance pay, by reason of 
physical disability.  In October 1992, he filed his current 
claim for an increased evaluation.

A VA examination report, dated in November 1992, shows that 
the veteran was employed in a factory.  Upon clinical 
evaluation, carriage, posture and gait were normal, toe and 
heel walking were normal, straight leg raising test was 
normal to 50 degrees, and objective evidence of pain on 
motion was slight.  The report indicates the presence of a 
fixed deformity, mostly kyphosis.  Muscles of the back were 
moderately well developed.  The report shows forward flexion 
of 90 degrees, backward extension limited to less than 20 
degrees, lateral flexion of 30 degrees bilaterally, and 
normal rotation bilaterally at 35 degrees.  The report 
indicates that the ankle reflexes were diminished, but 
otherwise shows that the veteran was neurologically normal.  
The diagnosis was compression fracture of the dorsal spine, 
T-5 through T-7, with subsequent development of mild 
kyphoscoliosis.

A VA radiology report, also dated in November 1992, shows 
that x-rays of the dorsal spine revealed minimal scoliosis in 
the lower dorsal vertebrae and a compression wedge deformity 
involving the tenth dorsal vertebra, as well as minimal ninth 
dorsal vertebra involvement.  The report indicates the 
presence of small osteophytes involving the seventh to 
twelfth dorsal vertebrae, and shows a kyphotic deformity 
posteriorly on the lateral projection.  The impression was 
that the veteran had a kyphoscoliotic deformity of the dorsal 
spine associated with arthritic changes, as well as a 
compression wedge deformity involving the ninth and tenth 
dorsal vertebrae.  Chest x-rays also showed a kyphotic 
deformity of the dorsal spine, with compression of a couple 
of the mid-dorsal vertebrae.

In a December 1992 decision, the RO assigned a 20 percent 
rating for the dorsal spine, apparently based on 10 percent 
for limitation of motion plus 10 percent for demonstrable 
deformity of a vertebral body (Codes 5285-5291 were cited). 

In a June 1997 private evaluation from Alan A. Halpern, M.D., 
the veteran complained of a painful back.  The veteran stated 
that during the course of his work he needed help lifting 
over 40 pounds.  He also reported that he suffered from pain 
in the thoracic region, but with no numbness or tingling.  
Physical examination of the spine revealed a kyphos deformity 
in the midthoracic region.  He was noted to have definite 
restriction of extension as this was reported to be a fixed 
deformity.  Rotation was forward to bringing the hands within 
six inches of the floor.  The rest of the back was normal 
except for this specific deformity.  Left and right lateral 
flexion were to 35 degrees with normal rotation bilaterally.  
Pain was reported on motion.  There was no evidence of any 
significant muscular atrophy.  Roentgenograms indicated that 
there was a kyphos deformity with a compression fracture at 
T-6.  There was approximately a 60-degree angulation of the 
upper level to the lower level.  This was noted to appear to 
look like a fixed deformity without intrusion on the spinal 
canal.

On VA spine examination in March 1998, the veteran complained 
of pain, weakness, stiffness, fatigability, and lack of 
endurance.  The veteran reported that he was in constant pain 
and that on a scale of 1 to 10, his pain would be considered 
a 6.  He stated that he had this pain at all times.  There 
was no actual weakness.  There was considerable stiffness.  
The veteran had marked problems in trying to bend over toward 
the floor and could only flex 10 or 15 degrees.  He stated 
that he had to bend his knees or find ways to hold on to 
something, and then pick things off the floor.  In regard to 
fatigability, the veteran stated that he had some marked 
problems if he had to sit or stand over 15 minutes because of 
the middle of his back.  For that reason the veteran had to 
change jobs on occasion.  He definitely had a lack of 
endurance.  In relation to periods of flare-ups, it was 
reported that when the veteran tried to sit or stand too long 
he had to get up and walk around a little bit until things 
calmed down, which could take up to a half an hour.  
Precipitating factors were excess standing or sitting as well 
as any type of lifting or bending of the spine.  Alleviating 
factors included not bending the spine and not lifting.  The 
extent of additional limitation of motion of functional 
impairment during flare-ups was that he has more problems 
picking up and lifting things and he had to wait a short 
period of time to recover.  The veteran was noted to have a 
history of a fractured spine from D5 to D7.  The effects of 
the disorder on the veteran's usual occupation and daily 
activities were that daily activities were difficult, and 
that he could not play ball, run or cycle.  With respect to 
his occupation, he was noted to definitely work with pain and 
was limited in the amount of bending and lifting he could do. 

Physical examination disclosed that dorsal motion was to 10 
to 15 degrees of flexion, 20 degrees of extension and 
bilateral lateral bending, 40 degrees of right rotation, and 
35 degrees of left rotation.  If the veteran went beyond 
these ranges he began to have pain, especially with 
flexion/extension which was very limited.  If he tried to 
bend beyond 15 degrees of flexion or 20 degrees of extension 
he would have pain.  With respect to the veteran's actual 
deformity from D5 to D7, there was noted to be a slight 
amount of motion, and thus, no actual ankylosis.  There was 
also reported to be a definite limitation of motion.  He was 
reported to not have much endurance and he would have more 
pain on repetitive use or flare-ups.  The major functional 
impact was his lack of motion when he overextended himself.  
He had marked problems when trying to bend toward the floor, 
as he could only bend approximately 20 degrees and then had 
to stop.  There was no spasm, weakness or tenderness, 
however.  The veteran walked fairly normal with a little 
gibbous in the middle of his back, approximately from D5 to 
D7.  The musculature of the back was reported to be normal.  
There were no neurological abnormalities.

The VA examiner indicated that there was limited range of 
motion due to the decrease mobility in the fracture site.  
The dorsal spine was reported to have limited range of motion 
secondary to ankylose.  The range of motion was noted to be 
moderately to severely limited as the veteran definitely was 
limited in bending forward and picking up things, and he 
could not anterior flex his spine more than 10 to 15 degrees.  
He also was reported to not be able to reach backwards with 
his arms overhead, but had to balance himself, as he only had 
20 degrees of extension.  There was no actual motion lost due 
to pain or weakness unless the veteran stood or sat for over 
15 minutes, and then he had to change jobs because he got 
more pain and discomfort.  If he had to painfully use his 
back, he had to rest and did have to decrease if he used the 
same.  He had no actual weakness, but his back did fatigue in 
10 or 15 minutes of standing or sitting.  The veteran also 
had definite incoordination if he tried to bend over and pick 
things up.  He had to watch his balance.  There was no 
ankylosis of the dorsal spine.  The veteran was reported to 
not have stopped for x-rays.  The final impression was 
fractured back and definite decrease in range of motion      
   
Analysis

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  The United States Court of Appeals for Veterans 
Claims (Court) has held that an allegation that a service-
connected disability has increased in severity is sufficient 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  The Board is also satisfied that 
all relevant facts needed to adjudicate a schedular 
evaluation of the veteran's service-connected disorder have 
been properly developed, and that no further assistance is 
required on that issue to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1998).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. §  4.20.

When, after careful consideration of all the evidence of 
record, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3 (1998).

According to Diagnostic Code 5285, where a veteran has 
residuals of a vertebrae fracture, but there is no spinal 
cord involvement, he is not bedridden, and does not require 
long leg braces or a neck brace, the disability is evaluated 
in accordance with the criteria provided in the regulations 
with respect to limited motion of the spine or muscle spasm.  
According to this code, with residuals of fractured vertebrae 
with definite limited motion or muscle spasm, a 10 percent 
rating is added for demonstrable deformity of vertebral body.  
Further, under ankylosis and limited motion, ratings should 
not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment.  38 C.F.R. § 4.71a, Diagnostic Code 5285, 
Note. 

According to Diagnostic Code 5288, a 20 percent evaluation is 
warranted for favorable ankylosis of the dorsal spine.  Under 
Diagnostic Code 5291, a moderate or severe limitation of 
motion of the dorsal spine warrants a 10 percent evaluation.  
38 C.F.R. § 4.71a.

In the present case, the Board is of the opinion that an 
increased evaluation for the veteran's residuals of a 
compression fracture of the dorsal spine with kyphoscoliosis 
is not warranted.  In this respect, there is no evidence of 
spinal cord involvement associated with his dorsal injury.  
He is not bedridden as a result of his service-connected 
dorsal spine injury, and the condition does not require the 
use of a long leg brace or a neck brace.  There is, however, 
evidence which shows that the veteran has a limited range of 
motion in the dorsal spine and that he suffers from a 
demonstrable vertebral deformity.  Accordingly, the Board 
finds that Diagnostic Code 5291, and the "demonstrable 
deformity" provisions of Diagnostic Code 5285, are the 
proper provisions to be applied to evaluate the veteran's 
service-connected dorsal spine disability.  

The March 1998 VA examiner determined that the veteran's 
dorsal range of motion was moderate to severe.  Under 
Diagnostic Code 5291, this level of limitation of motion is 
evaluated as 10 percent disabling.  Because the evidence also 
shows that the veteran has a related demonstrable vertebral 
deformity he is entitled to an additional 10 percent 
evaluation under the "demonstrable deformity" provisions of 
Diagnostic Code 5285.  Adding these two evaluations together 
results in a total evaluation of 20 percent, which is the 
veteran's current rating.

However, these provisions do not support an increased 
evaluation.  In this respect, the 10 percent rating is the 
maximum rating available for both limitation of dorsal spine 
motion and demonstrable deformity of a vertebral body.  
Further, an increased evaluation is not warranted under 
Diagnostic Code 5288, as the March 1998 VA examiner found no 
evidence of ankylosis.  Based on the foregoing, the veteran's 
residuals of a compression fracture of the dorsal spine with 
kyphoscoliosis can only be considered as evidencing moderate 
to severe limitation of the dorsal spine with kyphoscoliosis.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against an increased evaluation for the 
veteran's claim. 

In denying an increased rating for residuals of a compression 
fracture of the dorsal spine with kyphoscoliosis the Board 
considered the provisions of 38 C.F.R. §§ 4.40, 4.45 (1998) 
as interpreted in DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Significantly, however, an increased rating under these 
regulations is not in order as there is no competent evidence 
of such symptomatology as disuse atrophy or incoordination as 
would be expected to be associated with painful pathology 
warranting a rating higher than that currently assigned.  
Accordingly, these regulations do not provide a basis for an 
increased rating.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

ORDER

An increased evaluation for residuals of a compression 
fracture of the dorsal spine with kyphoscoliosis is denied.

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals



 
- 10 -


- 9 -


